Exhibit 10.9

MERITAGE HOMES CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT
This Performance Share Award Agreement (“Agreement”) is between Meritage Homes
Corporation (“Company”), and the Meritage Homes Employee listed on the signature
page (the “Grantee”), as of _____________, 2014 (“Date of Grant”).
RECITALS
A.    The Company has adopted the Meritage Homes Corporation 2006 Stock
Incentive Plan (“Plan”) to provide incentives to attract and retain those
individuals whose services are considered unusually valuable by providing them
an opportunity to own stock in the Company.
B.    The Company believes that entering into this Agreement with the Grantee is
consistent with those purposes.
NOW, THEREFORE, the Company and Grantee agree as follows:
AGREEMENT
1.GRANT OF PERFORMANCE SHARES. Subject to the terms of this Agreement and the
Plan, the Company grants to Grantee the number of Performance Shares specified
in Attachment A. Each Performance Share represents the right to receive one
share of Stock, subject to the terms and conditions set forth in this Agreement
and the Plan. The number of Performance Shares that the Grantee actually earns
for the Performance Period will be determined in accordance with Section 3.A.
Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.
1.    PERFORMANCE PERIOD. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2014 and ending on
December 31, 2016.
2.    PERFORMANCE GOALS.
A.    The number of Performance Shares earned by the Grantee for the Performance
Period will be determined at the end of the Performance Period based on the
level of achievement of the Performance Goals, as determined in accordance with
Attachment A. The earned Performance Shares shall be rounded to the nearest
whole Performance Share. All determinations of whether Performance Goals have
been achieved, the number of Performance Shares earned by the Grantee, and all
other matters related to this Award shall be made by the Committee.
B.    Promptly following completion of the Performance Period (and no later than
sixty (60) days following the end of the Performance Period), the Committee will
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Period have been achieved, and (b) the number of
Performance Shares that the Grantee has earned, if any.




--------------------------------------------------------------------------------




3.    VESTING OF PERFORMANCE SHARES. Except as otherwise provided in this
Agreement, the Performance Shares earned in accordance with Section 3.A. will
vest and become nonforfeitable as of the end of the Performance Period and will
be paid in accordance with Section 7.
4.    TERMINATION.
A.    General Rule. Except as otherwise provided in an employment agreement, if
any, entered into between the Grantee and the Company, or as otherwise expressly
provided in this Agreement, if the Grantee’s employment terminates for any
reason at any time before the end of the Performance Period, the Grantee’s
Performance Shares shall be automatically forfeited upon such termination of
employment and the Company shall not have any further obligations to the Grantee
under this Agreement.
B.    Death or Disability. Notwithstanding Section 5.A., if the Grantee
terminates employment during the Performance Period due to death or Disability,
all of the Performance Shares that are earned pursuant to Section 3.A.,
determined at the end of the Performance Period and as if Grantee’s employment
had not terminated, will vest. The Performance Shares shall be delivered at such
time as the Performance Shares are delivered to other participants, but not
later than March 15 of the calendar year following the end of the Performance
Period.
C.    Termination without Cause, for Good Reason or Retirement. Notwithstanding
Section 5.A., if the Grantee’s employment (1) is terminated by the Company
without Cause, (2) by Grantee with “good reason,” but only if so provided in an
employment agreement entered into between the Grantee and the Company, or
(3) upon retirement after [January 1, 2016] and after completion of 15
cumulative years of service as a named executive officer and/or a member of the
Board, all of the outstanding Performance Shares that are earned pursuant to
Section 3.A., determined at the end of the Performance Period and as if
Grantee’s employment had not terminated, will vest. The Performance Shares shall
be delivered at such time as the Performance Shares are delivered to other
participants, but not later than March 15 of the calendar year following the end
of the Performance Period.
5.    CHANGE OF CONTROL. Notwithstanding Section 5.A., upon the closing of a
transaction that results in a Change of Control, the Grantee shall receive the
greater of (1) the target Performance Share Award for the Performance Period or
(2) the number of Performance Shares that the Grantee would earn for the
Performance Period determined by projecting the actual performance for the
period prior to the transaction that results in a Change of Control through the
end of the Performance Period. If the transaction that results in the Change of
Control satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5), the
Performance Shares shall be delivered within 20 days following the closing of
the transaction that results in the Change of Control (and if the 20 day
distribution period spans two calendar years, Performance Shares shall be
delivered in the second calendar year). If the transaction that results in the
Change of Control does not satisfy the requirements of Treas. Reg. §
1.409A-3(i)(5), the Performance Shares shall be delivered following the end of
the Performance Period at such time as the Performance Shares are delivered to
other participants, but not later than March 15 of the calendar year following
the end of the Performance Period.

2

--------------------------------------------------------------------------------




6.    PAYMENT OF PERFORMANCE SHARES. Payment for Performance Shares earned for
the Performance Period shall be made in shares of Stock and shall be issued to
the Grantee, except as otherwise provided in this Agreement, as soon as
practicable following the end of the Performance Period, but not later than
March 15 of the calendar year following the end of the Performance Period.
7.    TRANSFERABILITY. Subject to any exceptions set forth in this Agreement or
the Plan, the Performance Shares or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee, except by will or the laws of descent and
distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold such Performance Shares subject to all
of the terms and conditions that were applicable to the Grantee immediately
prior to such transfer.
8.    RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS.
A.    The Grantee shall not have any rights of a shareholder with respect to the
shares of Stock underlying the Performance Shares, including, but not limited
to, voting rights and the right to receive or accrue dividends or dividend
equivalents.
B.    Upon and following the vesting of the Performance Shares and the issuance
of shares, the Grantee shall be the record owner of the shares of Stock issued
in payment for the Performance Shares unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting and dividend rights).
9.    NO RIGHT TO CONTINUED SERVICE. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s employment or service at any time, with or without
Cause.
10.    ADJUSTMENTS. If any change is made to the outstanding Stock or the
capital structure of the Company, if required, the Performance Shares shall be
adjusted or terminated in any manner as contemplated by Article 13 of the Plan.
11.    FEDERAL AND STATE TAXES. Grantee may incur certain liabilities for
Federal, state, or local taxes in connection with the grant of the Performance
Shares hereunder, and the Company may be required by law to withhold such taxes.
Upon determination of the year in which such taxes are due and the determination
by the Company of the amount of taxes required to be withheld, Grantee shall pay
an amount equal to the amount of Federal, state, or local taxes required to be
withheld to the Company. If Grantee fails to make such payment in a timely
manner, the Company may withhold and set-off against compensation payable to
Grantee the amount of such required payment.
12.    COMPLIANCE WITH LAW. The issuance and transfer of shares of Stock in
connection with the Performance Shares shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable

3

--------------------------------------------------------------------------------




requirements of any stock exchange on which the Company’s shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.
13.    PERFORMANCE SHARES SUBJECT TO PLAN. This Agreement is subject to the Plan
as approved by the Company’s shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. Notwithstanding the foregoing, as provided
in Grantee’s employment agreement, Grantee’s employment agreement may prevail
over the Plan and this Agreement.
14.    SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Performance Shares may be transferred by will or the laws of descent or
distribution.
15.    GOVERNING LAW. This Agreement shall be governed in all respects, whether
as to validity, construction, capacity, performance, or otherwise, by the laws
of the State of Maryland, without regard to conflicts-of-laws principles that
would require the application of any other law.
16.    SEVERABILITY. If any provision of this Agreement, or the application of
any such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
17.    DISCRETIONARY NATURE OF PLAN. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Performance Shares in this Agreement does not create any
contractual right or other right to receive any Performance Shares or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.
18.    AMENDMENT OF AGREEMENT. This Agreement may only be amended with the
written approval of Grantee and the Company.
19.    SECTION 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.

4

--------------------------------------------------------------------------------




20.    SECTION 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
21.    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
22.    ACCEPTANCE. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Performance Shares subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Performance Shares or disposition of the underlying shares and that the Grantee
has been advised to consult a tax advisor prior to such vesting, settlement or
disposition.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Grantee has signed this Agreement, in each
case as of the day and year first written above.
MERITAGE HOMES CORPORATION






By:                        


Name:                        


Title:                        




(“Grantee”)
(Print or type Grantee’s full name)




                        
Grantee’s Signature



5

--------------------------------------------------------------------------------




Attachment A



A-1